Geo. G. Barnard, J.
The conveyance by the executors of David Sampson passed a good title to the property in question. The will gives a clear power of sale of the testator’s lands. It imposes upon the executors the duty of paying the testator’s debts and legacies, and upon a certain contingency, the payment of money to the testator’s unmarried daughters. The power is a general power in trust under our statutes. The trusts are authorized by the statute. The sale of the land under the will was legal. That there may be sufficient property to relieve the real estate, is not the subject of inquiry when a vested power in trust is executed. That question is material in determining whether the power should he exercised as between the *86executors and the beneficiaries, but a purchaser will get a good title if the will gives a valid power of sale.
The court at special term fell into an error, and the judgment should be reversed and the demurrer overruled, with leave to the defendant to answer in twenty days, on payment of costs.
Cardozo, J., concurred.